Opinion of the Court
Kilday, Judge:
Tried by general court-martial, accused pleaded guilty to false swearing, in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934, and other offenses. He was duly convicted and sentenced, and intermediate appellate authorities thereafter affirmed. We granted his petition for review in order to consider the same issue raised in United States v Whitaker, 13 USCMA 341, 32 CMR 341.
Our decision in the last mentioned case is dispositive of the question here involved.
The decision of the board of review, therefore, is affirmed.
Chief Judge Quinn concurs.